UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 Hearing Date: April 17, 2019
 In re:
                                                 Case No. I9-22I54-RDD
 MICHAEL J. CASARELLA
                                                 Chapter Number: 13
 Debtor.                                         Judge: Robert D. Drain




          OBJECTION TO CONFIRMATION OF DEBTOR'S CHAPTER 13 PLAN BY
                   SECURED CREDITOR, FOXWOOD CONDOMINIUM, INC.


          I, Stacey R. Patterson, Esq. an attorney admitted to practice law in the United States

Bankruptcy Court for the Southern District of New York, states the following under penalty of

perjury:

           1.      I am an attorney duly licensed to practice before this Court and serve as counsel

with the law firm of Ansell Grimm & Aaron, P.C., attorneys for, Foxwood Condominium (the

"Secured Creditor") and as such, am fully aware ofthe facts and circumstances of the present case.

          2.       The Secured Creditor is the holder of a recorded lien for unpaid common charges

(the "Lien") against the premises owned by the Debtor, Michael J. Casarella (the "Debtor"),

located at 121 Foxwood Circle, Mt. Kisco, New York 10549 (the "Property").

          3.       The Property is a condominium unit.

          4.       The Lien was recorded in accordance with RPL 339-z and as authorized by the

 Declaration of Covenants and Restrictions ("Declaration") of the Secured Creditor.




016101.000007.60968581
